Citation Nr: 0209390	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  93-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
secondary to the veteran's bilateral shoulder disabilities.

2.  Entitlement to service connection for a thoracic spine 
disorder, to include thoracic outlet syndrome, as secondary 
to either the veteran's shoulder disabilities or his 
emphysema.

3.  Entitlement to an increased rating for a right shoulder 
disability from 10 percent.

4.  Entitlement to an increased rating for residuals of a 
fracture of the left clavicle with impingement from 10 
percent.

5.  The propriety of the initial 10 percent rating for 
emphysema.

6.  Entitlement to a temporary total disability evaluation 
for convalescence under 38 C.F.R. § 4.30 (2001) beyond 
October 31, 1992.

(The issues of service connection for bilateral degenerative 
joint disease of the knees and a total disability rating 
based on individual unemployability (TDIU) will be the 
subject of a later decision)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1988.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In a July 1998 rating decision, the RO increased 
the veteran's rating for his residuals of a fracture of the 
left clavicle with impingement to 10 percent.  

The veteran testified at a personal hearing before a Member 
of the Board at the RO in December 1993.  The issues of 
increased evaluations for the shoulder disabilities and 
emphysema, as well as the issue of a TDIU were remanded by 
the Board for additional development in February 1996.  The 
veteran's claim was remanded by the Board in December 2000 
for a hearing before the Board via video teleconferencing.  
As the veteran was afforded such a hearing in December 2001, 
his claim is now properly before the Board.  

The Board is undertaking additional development on the issues 
of service connection for bilateral degenerative joint 
disease of the knees, and a TDIU pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903)).  After 
giving the notice to the appellant and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing those issue.

In a September 1994 statement, the veteran requested a 
temporary total rating, for surgery at the VA Medical Center 
in San Diego in September 1994.  This issue is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran is not shown to have fibromyalgia, and any 
fibromyalgia that may be present was not manifested during 
service or for many years thereafter, and is not shown to be 
causally or etiologically related to service or to a service 
connected disability.

2.  The veteran's thoracic outlet syndrome was not manifested 
during service or for many years thereafter, and is not shown 
to be causally or etiologically related to service or to a 
service connected disability.

3.  The veteran is right handed and his service-connected 
right shoulder impingement (with pain, weakened movement, 
excess fatigability, and incoordination considered, including 
during flare-ups) is manifested by limitation of motion of 
the right shoulder to shoulder level, but motion is not 
limited midway between the side and shoulder level.

4.  The veteran's service-connected fracture of the left 
clavicle with shoulder impingement syndrome (with pain, 
weakened movement, excess fatigability, and incoordination 
considered, including during flare-ups) is manifested by 
limitation of motion of the left shoulder to shoulder level, 
but motion is not limited to 25 degrees from the side. 

5.  Throughout the period from the grant of service 
connection to the present, the veteran's FEV-1 and FEV-1/FVC 
have been greater than 70 percent predicted, and his DLCO 
(SB) has been greater than 65 percent predicted.  

6.  Throughout the period from the grant of service 
connection to the present, the veteran's emphysema has not 
been manifested moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on level 
surface or pulmonary function testing consistent with 
findings of moderate emphysema.

7.  The clinical findings do not demonstrate that the 
September 9, 1992, thoracoscopic laser bullectomy resulted in 
severe postoperative residuals such as an incompletely-healed 
surgical wound, therapeutic immobilization of one major joint 
or more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of crutches 
(regular weight bearing prohibited) beyond October 31, 1992.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated during 
active service, and is not proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

2.  Thoracic outlet syndrome was not incurred in or 
aggravated during active service, and is not proximately due 
to or the result of a service connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).

3.  The schedular criteria for a 20 percent evaluation for 
right shoulder impingement, status-post acromioplasty are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5203 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

4.  The schedular criteria for a 20 percent evaluation for 
fracture of the left clavicle with shoulder impingement 
syndrome, status-post operative Mumford resection are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5203 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

5.  The initial 10 percent rating assigned for emphysema is 
appropriate.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Code 6603 (1996 & 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  

6.  The criteria for assignment of a temporary total rating 
beyond October 31, 1992, are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.30 
(2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  Both the 
VCAA and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, except for a brief mention in the June 2001 
Supplemental Statement of the Case, there is no prejudice to 
the appellant in proceeding with this appeal, because the 
requirements under the VCAA have been satisfied. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).  

In that regard, the Board finds that the RO notified the 
veteran of the reasons for its decision, as well as the laws 
and regulations applicable to his claim.  This information 
was provided in numerous Statements of the Case (dating as 
far back as 1990), as well as numerous Supplemental 
Statements of the Case, with the most recent being issued in 
June 2001.  Furthermore, the veteran has been afforded 
hearings on three different occasions (RO hearing in April 
1990, and Board hearings in December 1993 and December 2001) 
in which he was given the opportunity to state his case and 
was apprised of the evidence needed that would help his case.  

Moreover, the RO has satisfied the duty to assist the veteran 
in obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  The VA has conducted reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, and the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  

In addition, the medical evidence of record, which includes 
the service medical records, the separation examination from 
service and numerous post service medical records (including 
VA and private treatment reports), is quite extensive.  The 
veteran has also been afforded numerous VA examinations, 
including recent VA examinations for his shoulders in April 
1997, emphysema in January 1998, fibromyalgia in January 
1998, and neurological disorders in January 1998.  Therefore, 
the Board finds that the medical evidence of record is 
sufficient to consider the veteran's claim and that 
additional medical examinations are not necessary.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the Board finds that 
the requirements under the VCAA have been met, and the Board 
will proceed with appellate disposition. 

Service Connection for Fibromyalgia, and a Thoracic Spine 
Disorder

The service medical records do not show any diagnoses of 
fibromyalgia or any thoracic spine disorder, to include 
thoracic outlet syndrome.  

A medical record from the hospital at George Air Force Base 
from February 1989 diagnosed the veteran with "thoracic 
outlet."  

The veteran was seen by Dr. M. N. in August 1990.  He stated 
that the veteran's diagnosis might be more compatible with 
thoracic outlet syndrome, although the electromyogram was 
normal.  Dr. D. K. submitted a letter dated September 1990, 
showing a diagnosis of ulnar neuropathy of the right upper 
extremity and possible thoracic outlet syndrome.  In a May 
1991 statement, Dr. H. E. wrote that the veteran had some 
degree of significant shoulder difficulty which might have 
been related to purely an orthopedic problem.  He wrote that 
thoracic outlet syndrome is a difficult syndrome to diagnose 
and that this had been raised by some of the other 
physicians.  In a July 1991 letter, Dr. D. K. wrote that the 
veteran complained that even with routine activities, his 
entire upper extremity would go numb.  

At a March 1992 VA examination, the veteran was diagnosed 
with left shoulder residual impingement syndrome; right 
shoulder residual impingement syndrome; right shoulder 
thoracic outlet syndrome; and right shoulder pain.  

A VA treatment record from November 1993 noted that the 
veteran had myofascial pain in the neck, upper back, and 
bilateral shoulders.  A VA treatment record from January 1994 
noted that the veteran had a confusing clinical picture 
including signs/symptoms of cervical stenosis, rotator cuff 
tear, and thoracic outlet syndrome.  

A treatment record from Loma Linda University from April 1994 
was submitted with the examiner believing that the veteran 
had a thoracic outlet syndrome on the right worse than the 
left.  The examiner believed that the veteran had a rotator 
cuff tear, thoracic outlet syndrome bilaterally, and cervical 
neck disease, all of which can cause pain down in the 
shoulder.  He believed that removal of the first rib would 
relieve a great deal of the veteran's problems.  

The veteran was hospitalized at a VA hospital in September 
1994 for bilateral thoracic outlet syndrome, and underwent a 
transaxillary right first rib resection.  The veteran was 
hospitalized by the VA in March 1995 for thoracic outlet 
syndrome.  He underwent a partial resection of the left first 
rib via a transaxillary approach.  

In a February 1996 letter, the veteran argued that his 
fibromyalgia was due to lung disease, chronic shoulder 
problems, and his multiple past shoulder surgeries, including 
the bilateral thoracic outlet surgery performed over the last 
2 years.  

The veteran was afforded a VA examination for his cervical 
spine in June 1996.  He complained of pain in his upper 
shoulder girdle along the paraspinal musculature of the neck.  
He also complained of pain and numbness into both of his arms 
which he related to his thoracic outlet syndrome.  He was 
unable to do any heavy work.  He said that he was unable to 
type or even hold a pen for any extended period of time.  
Examination showed that he was markedly tender to palpation 
along the paraspinal musculature, almost hyperesthetic.  He 
jumped and winced even if touched lightly along the 
paraspinal musculature, which was not clearly physiological.  
Musculature of the back was well-developed, and there was no 
sign of any anatomical defect.  He expressed significant 
amount of discomfort with range of motion, but the examiner 
did not appreciate any significant neurologic abnormalities.  
The examiner noted that there was C2 through C7 mild disc 
spondylosis.  Under diagnosis, the examiner wrote that he did 
not feel this was consistent with the amount of symptoms the 
veteran reported and the amount of pain he displayed or 
attempted to display while being examined.  The examiner 
opined that there was a good chance that some of the pain was 
actually coming from the veteran's fibromyalgia, and he did 
not think that it could be clearly demonstrated that it was 
from the cervical spine.  

The veteran was afforded a VA examination for his joints in 
June 1996.  He complained of severe pain in both of his 
shoulders, and continued numbness and radicular symptoms if 
he did any significant amount of activity.  Diagnosis was 
status post multiple surgeries for impingement syndrome on 
both shoulders and also resection of bilateral first ribs for 
thoracic outlet syndrome; and residual of impingement 
syndrome with continued rotator cuff tear on the right, and 
residuals of thoracic outlet syndrome bilaterally.  

The veteran was seen for fibromyalgia at the VA Medical 
Center in October 1996 and January 1997.  Physical therapy 
was prescribed.  

At the veteran's April 1997 VA examination for his joints, 
the examiner noted that the veteran had had bilateral first 
rib resections for symptoms of thoracic outlet syndromes; the 
left was done in May 1995 and the right in September 1994.  
This gave the veteran some relief in the blood flow to his 
hands.  It was noted that the veteran had been diagnosed with 
fibromyalgia in 1993 and had been pursuing treatment for this 
which included multiple injections.  Regarding the cervical 
spine, the examiner noted that there was obvious impingement 
of the nerve roots of the spinal cord from C1 to C7.  

The veteran was seen in January 1998 and diagnosed with 
chronic bilateral shoulder and neck pain.  The examiner noted 
that the veteran had general pain secondary to myofascial 
pain in the region of the shoulder and neck, secondary to all 
the previous injury symptoms.  

The veteran was given a VA examination for fibromyalgia in 
January 1998.  It was noted that in 1993, the veteran had an 
operation, and was told that he had thoracic outlet syndrome 
with shoulder impingement and he had degenerative arthritic 
changes in the cervical spine with radiating pain into the 
right shoulder and right arm.  An arthrogram was done at that 
time at Loma Linda in 1993.  He was told that this 
demonstrated a rotator cuff tear.  He had an MRI done which 
also demonstrated the impingement and thoracic outlet 
syndrome and rotator cuff problems.  He was subsequently sent 
to the pain clinic at the VA Hospital in Loma Linda and this 
time he was put into traction.  He was told at this time that 
the diagnosis was fibromyalgia and that the fibromyalgia came 
because of the difficulties he had been having with his right 
and left shoulders.  The patient was seen at the pain clinic, 
at the neurology clinic, and the rheumatology clinic at the 
VA Hospital in La Jolla.  He was also seen in various 
surgical clinics.  The patient stated that after the 
operation on the right side he regained a lot of the 
strength, and control improved; the numbness also decreased.  
The left side improved but not as much as did the right side.  
Until about April of 1995 both arms did well; then they began 
giving him more and more trouble. The doctors at this time 
went back to the diagnosis of fibromyalgia and they injected 
a number of trigger points.  This was done at the VA Hospital 
in La Jolla.  The injections were made quite frequently.  On 
one day in January of l996, the patient had 13 injections of 
13 different trigger points.  He was admitted to UCSD for 
treatment of his pneumothorax and he believed that he was in 
the hospital for a couple of days at that time.  He had to 
have a chest tube put in and was given medication.  

The examiner did not find any sign of thoracic outlet 
syndrome.  Sensation was completely normal in the upper 
extremity, and there was no sign of ulnar nerve atrophy.  
There were some tender points, but these were not constant 
and they were not real trigger points.  The veteran stated 
that he had trigger points injected frequently.  He stated 
that on one day in January 1996 he was given 13 injections of 
13 different trigger points, which gave him another 
complication of a pneumothorax.  The examiner did not think 
that the veteran had fibromyalgia.  The examiner opined that 
the veteran's thoracic outlet syndrome was not caused by 
shoulder impingement and bullous emphysema as they were 
entirely different problems.  He opined that thoracic outlet 
syndrome was not aggravated by the veteran's lung and 
shoulder conditions.  The patient told the examiner that the 
diagnosis of fibromyalgia was made because of the 
longstanding shoulder difficulties he had and the 
difficulties of posture, muscle weakness, etc.  The examiner 
did not think this was at all possible, and stated that in 
the old days when they saw a lot of polio residuals, they had 
patients with complete paralysis about the shoulder, but they 
did not develop fibromyalgia.  The examiner stated that they 
did a lot of operations on these flail shoulders and they had 
to operate on them and fuse the shoulders, not because of 
pain but because they had to stabilize the shoulders in order 
to let them use the rest of the forearm including the muscles 
about the elbow, wrist, and hand.  The examiner stated that 
it was not the shoulder that produced the pain.  The examiner 
stated that he had seen a lot of patients that had strokes 
and they similarly had problems about the shoulder joints, 
but none of the patients developed fibromyalgia.  The 
examiner stated that the veteran did not have any slumping-
forward or round-shouldered positional deformities, and had 
good posture, so he did not think the veteran had 
fibromyalgia.  In addition, the examiner stated that the 
instructions said that fibromyalgia should have symptoms 
above and below the waist and the veteran did not have any of 
that at all.  The examiner did not believe that the veteran 
had fibromyalgia, and did not understand why that diagnosis 
was made.  

The examiner stated that the fibromyalgia, cervical disk 
disease and thoracic outlet syndrome were not caused by the 
veteran's emphysema and/or bilateral shoulder impingement.  
He stated that shoulder impingement and bullous emphysema 
would not cause thoracic outlet syndrome, and were entirely 
different problems.  The examiner did not think that the 
veteran had fibromyalgia.  Regarding cervical disk disease, 
the examiner did not think that the veteran had a great deal 
of cervical disk disease.  The muscles of the neck were 
completely normal, and the veteran did not have pain with 
motion of his cervical spine.  The examiner stated that these 
conditions were not aggravated by the veteran's lung and 
shoulder conditions.  

The examiner did not find any evidence of thoracic outlet 
syndrome, and did not find signs of shoulder impingement in 
either the right or left shoulder.  The examiner stated that 
an operation for thoracic outlet syndrome was done and he 
could not question the diagnosis that was made by the doctor 
at that time.  The examiner did not think that thoracic 
outlet syndrome or the shoulder impingement problems had 
anything to do with the other symptoms that the patient had.  
He did not think that the veteran had fibromyalgia.

The veteran was afforded a VA neurological examination in 
January 1998.  The examiner stated that the veteran had 
thoracic outlet syndrome with removal of the first cervical 
rib in September of 1994 on the right, and then had the same 
thing performed on the left in March of 1995.  The examiner 
diagnosed the veteran with fibromyalgia.  The examiner 
commented that he did not have enough conclusive evidence to 
diagnose any peripheral nerve lesion, cervical radiculopathy, 
or thoracic outlet syndrome.  He commented that thoracic 
outlet syndrome was a very difficult syndrome to diagnose and 
that he was more of an expert on the neurogenic than the 
vascular elements of this syndrome.  He opined that there was 
never any conclusive evidence that the veteran had neurogenic 
thoracic outlet syndrome, and that he was always skeptical 
even of the vascular aspects of this syndrome.  He stated 
that considering the veteran had shoulder pathology, numerous 
shoulder surgeries and fibromyalgia, he found a concurrent 
diagnosis of thoracic outlet syndrome almost impossible to 
make, and the fact that he had only 20 percent improvement 
after his surgery was evidence that this was not playing a 
significant role in his symptoms.  He did not find any nerve 
problems, and stated that the cervical disk disease and 
thoracic outlet syndrome were not causing any nerve problems.  
He felt that the fibromyalgia was causing his symptoms, but 
was not ready to say that the veteran had thoracic outlet 
syndrome or significant nerve root impingement from cervical 
disc disease.  He wrote that fibromyalgia was a chronic 
condition with many exacerbations as well as remissions.  He 
left a number of questions to other doctors. 

At the veteran's January 1998 VA respiratory examination, the 
examiner stated that the veteran's fibromyalgia, thoracic 
outlet syndrome, or cervical disk disease could have been 
aggravated in part and mildly so by his lung condition.

In September 2000, Dr. Z. E. wrote that the veteran had 
fibromyalgia.  

Treatment records were submitted from Dr. W. L. from 1998 to 
2000.  They show that in January 2000 the veteran was 
diagnosed with "likely fibromyalgia syndrome."  The 
examiner noted that the veteran was first diagnosed with this 
in 1993.  X-rays of the shoulders showed minor degenerative 
changes at the glenohumeral joints.  

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § §1110, 
1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2001).  

As is true with any piece of evidence, the weight to be 
attached to these opinions is within the province of the 
Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 
(1998) (Court affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error).  The Court 
has rejected the "treating physician rule," which holds that 
opinions of a claimant's treating physician are entitled to 
greater weight than opinions from medical experts who have 
not treated a claimant. Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).

It should be noted initially that the service medical records 
are silent about any treatment for or diagnosis of 
fibromyalgia or thoracic outlet syndrome.  Both disorders 
were first diagnosed following service, and the veteran does 
not contend otherwise.  The veteran claims that he has 
fibromyalgia which developed secondary to his service-
connected bilateral shoulder disability.  The veteran has 
numerous diagnoses of fibromyalgia made by physicians, 
including diagnoses made by VA physicians in October 1996 and 
January 1997, as well as by the private physicians Dr. Z. E. 
and W.L. in September and January 2000.  At the veteran's 
January 1998 VA neurological examination, the physician 
opined that fibromyalgia was causing the veteran's symptoms.  

However, at the veteran's January 1998 VA examination 
specifically for fibromyalgia, the examiner did not think 
that the veteran had fibromyalgia.  The examiner gave a 
number of reasons for concluding that the veteran did not 
have fibromyalgia.  The examiner stated that if the veteran 
had fibromyalgia, that he should have had symptoms above and 
below the waist, but that he did not have any of those 
symptoms.  The examiner did not understand how the veteran 
could develop fibromyalgia from shoulder disorders as the 
examiner had treated a number of polio patients who had 
complete paralysis about the shoulders, but they had not 
developed fibromyalgia.  The examiner also stated that he had 
seen a lot of patients with strokes that had had similar 
problems about the shoulder joints, but they had not 
developed fibromyalgia.  

The Board finds this examiner's opinion more persuasive than 
the other opinions which diagnosed the veteran with 
fibromyalgia.  The VA examiner who conducted the January 1998 
fibromyalgia examination performed an extensive examination, 
which was summarized in 10 single-spaced pages of the 
veteran's medical history, examination findings, and very 
detailed opinions.  For this reason, the Board finds this VA 
examiner's opinion determinative that the veteran does not 
have fibromyalgia.  As the evidence shows that the veteran 
does not have fibromyalgia, his claim of service connection 
for fibromyalgia must be denied.  

Regarding the veteran's claim that he has thoracic outlet 
syndrome as secondary to either his service-connected 
shoulder disabilities or his emphysema, there are only two 
medical opinions on this subject.  At the veteran's January 
1998 VA examination for fibromyalgia, the examiner opined 
that the veteran's thoracic outlet syndrome was not caused by 
shoulder impingement and bullous emphysema as they were 
entirely different problems.  Also, at the veteran's January 
1998 VA respiratory examination, the examiner stated that the 
veteran's thoracic outlet syndrome could have been aggravated 
in part and mildly so by his lung condition.  

38 C.F.R. § 3.102 (2001) provides that service connection may 
not be based on a resort to speculation or even remote 
possibility, and a number of Court cases have provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); (Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).   

The opinion from the January 1998 respiratory examination is 
highly speculative in its use of the word "could".  Of the 
two opinions, the Board finds that the opinion from the 
January 1998 fibromyalgia examination is more persuasive than 
the opinion from the January 1998 respiratory examination.  
Accordingly, the January 1998 VA respiratory opinion is not a 
sufficient basis to grant service connection.  It is also 
noted that when the veteran was seen by the VA in January 
1998, the examiner stated that the veteran had "general pain 
secondary to myofascial pain in the region of the shoulder 
and neck, secondary to all the previous injury symptoms."  
This opinion is not persuasive at all in resolving the 
question of service connection for thoracic outlet syndrome 
since it does not say that thoracic outlet syndrome is 
secondary to the veteran's service-connected disabilities.  
The two opinions which address this question were already 
discussed above.  

Although the appellant asserts that he has fibromyalgia and 
that his thoracic outlet syndrome is due either to his 
service-connected bilateral shoulder disabilities or 
emphysema, the appellant is not a medical professional who 
can make such determinations.  Lay persons are not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The medical evidence shows that the veteran does 
not have fibromyalgia, and that his thoracic outlet syndrome 
is not related to either his service-connected bilateral 
shoulder disabilities or emphysema.

For the reasons discussed above, it is determined that the 
veteran does not have fibromyalgia.  It is further determined 
that the veteran's thoracic outlet syndrome was not sustained 
in service and is not proximately due to or the result of his 
service-connected bilateral shoulder disabilities or 
emphysema.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for service connection for 
fibromyalgia, both on a direct basis, and as secondary to the 
veteran's service-connected bilateral shoulder disabilities.  
The preponderance of the evidence is also against the 
veteran's claim of service connection for a thoracic spine 
disorder, both on a direct basis, and as secondary to either 
the veteran's service-connected shoulder disabilities or his 
emphysema.  As the preponderance of the evidence is against 
the veteran's claim, it must be denied.  38 U.S.C.A §5107 
(West Supp. 2001)


Increased Ratings for Shoulder Disabilities.

At a November 1988 VA examination, it was noted that the 
veteran underwent surgeries on his shoulders and had some 
tenderness, but no functional weakness.  

VA treatment records show that the veteran underwent surgery 
for the excision of a neuroma on his right shoulder in 
December 1988.  

In a January 1989 rating decision, the veteran was granted 
service connection for right shoulder impingement status/post 
acromioplasty, and a fracture of the left clavicle with 
shoulder impingement syndrome status/post operative Mumford 
resection.  

At a November 1990 examination by Dr. J. K., the veteran had 
abduction of 170 degrees bilaterally and forward flexion of 
180 degrees bilaterally.  

In a February 1991 letter, Dr. M. N. wrote that the veteran 
underwent magnetic resonance imaging of the shoulder which 
showed some degree of impingement syndrome.  

The veteran was seen by Dr. H. E. in May 1991.  He had some 
limitation on hyperextension of the right arm; the left arm 
showed no such changes.  The veteran was seen by Dr. D. K. in 
July 1991.  Shoulder range of motion was good and strength 
was satisfactory.  

At a March 1992 VA examination, the veteran had forward 
flexion of 160 degrees in his right shoulder, and 175 degrees 
in his left shoulder; he had lateral abduction of 150 degrees 
in his right shoulder, and 175 degrees in his left shoulder; 
he had external rotation of 80 degrees in his right shoulder, 
and 90 degrees in his left shoulder; and internal rotation of 
60 degrees in both shoulders.  X-rays taken in September 1991 
did not show any evidence of arthritis of the shoulder.  
Diagnoses were left shoulder residual impingement syndrome; 
right shoulder residual impingement syndrome; right shoulder 
thoracic outlet syndrome; and right shoulder pain.  

Private treatment records from 1993-1994 show that in January 
1993, the veteran had full range of motion and full flexion, 
extension, and abduction.  

The veteran was afforded a VA examination for his joints in 
June 1996.  He complained of severe pain in both of his 
shoulders, and continued numbness and radicular symptoms if 
he did any significant amount of activity.  He had 100 
degrees forward flexion in the right shoulder, and 110 
degrees in the left; 90 degrees abduction in the right 
shoulder, and 100 degrees in the left; 20 degrees extension 
in both shoulders; 20 degrees external rotation in the right 
shoulder, and 25 degrees in the left; and internal rotation 
just above the beltline.  Diagnosis was status post multiple 
surgeries for impingement syndrome on both shoulders and also 
resection of bilateral first ribs for thoracic outlet 
syndrome; and residual of impingement syndrome with continued 
rotator cuff tear on the right, and residuals of thoracic 
outlet syndrome bilaterally.  

At an April 1997 VA examination for his joints, the veteran 
described multiple surgeries for his right and left shoulders 
in service.  He complained of an aching pain in his right 
shoulder which ranged from 3/10 to 10/10.  He reported that 
his arm went into spasms and he was unable to do anything 
with it.  He reported that his shoulders kept him from being 
able to drive and at times he was unable to do things such as 
cook.  He reported that eating or even brushing his teeth and 
routine hygiene was difficult, and he was unable to do any 
work because of this.  Examination of the right shoulder 
showed that it was very tender distal to the acromion and 
over the biceps tendon.  The veteran seemed to even have some 
hyperesthesias over the skin because with even a light touch 
he winced.  He had pain with impingement maneuver, and had a 
12.0 cm. anterior incision over the shoulder.  Examination of 
the left shoulder showed that the veteran had a midclavicular 
deformity secondary to his old fracture, which was palpable.  
He was tender over the acromioclavicular joint and had a 9 
cm. transverse incision.  He had positive impingement signs.  

There was no evidence of swelling in the bilateral shoulders.  
The only deformity present was that of the clavicle in which 
the veteran had an anterior angulation which was palpable.  
Range of motion of the shoulders bilaterally was basically 
the same, with forward flexion of 90 degrees bilaterally, 
abduction of approximately 110 degrees bilaterally, external 
rotation of 20 degrees bilaterally, and internal rotation to 
the belt line.  The veteran seemed to be fairly 
hypersensitive in examining the shoulders and he also had 
some muscle spasms of his intercostal musculature in that he 
would at times just double over and say he was having an 
acute spasm of pain.  He asked the doctor to spray ethyl 
chloride on the area.  X-rays showed some very slight 
glenohumeral joint arthritis on the right and some mild 
acromioclavicular joint arthritis on the right.  Diagnoses 
were rotator cuff tear of the right shoulder with multiple 
surgeries for impingement syndrome; mild glenohumeral joint 
arthritis of the right shoulder; impingement syndrome of the 
left shoulder with continued acromioclavicular joint symptoms 
following distal clavicle resection; and mild glenohumeral 
joint arthritis of the left shoulder.  

The examiner stated that the veteran was very dramatic in his 
presentation of pain almost to the point of going overboard 
to demonstrate his symptomatology.  The examiner commented 
that assuming that the veteran's symptoms were as manifested, 
he was significantly impaired by his pain, and the examiner 
opined that he would have significant impairment in his 
ability to be gainfully employed.  The examiner opined that 
the veteran's fibromyalgia problems came into play as much as 
his shoulder conditions, which would explain the significant 
discomfort the veteran had.  

The veteran was afforded a VA examination for fibromyalgia in 
January 1998.  He stated that when the weather was cold or 
bad or raining, he would get quite severe symptoms in the 
left shoulder.  Range of motion of the shoulders was 
completely normal.  Each shoulder joint abducted 90 degrees.  
Each shoulder joint externally rotated 90 degrees.  Each 
shoulder internally rotated 80 degrees.  Forward flexion was 
150 degrees and backward extension was 70 degrees.  The 
examiner did these motions twice passively and then did a 
complete circumauction exercise of the shoulder which brought 
about severe pain in the outer part of the acromioclavicular 
area; after a second or two the pain disappeared and the 
veteran was able to go through a completely normal range of 
motion passively and actively.  This pain was quick in onset 
and disappeared very quickly as well.  The examiner did 2 or 
3 of the tests without any symptoms and then when he did 
another one, the veteran would have symptoms.  Two of the 
three complete ranges of motion were done without symptoms 
and the third one was done with the sharp pain.  The examiner 
stated that the veteran probably did have some shoulder 
impingement, but was treated with multiple operations on the 
left shoulder which gave him some improvement.  

VA x-rays from January 1998 showed that there was elevation 
of both humeral heads relative to the glenoid fossae, and 
possible rotator cuff tears, with impingement not being able 
to be excluded.  On the left there was calcific density 
inferior to the glenoid which might have represented Bankart 
deformity and a healed postfracture deformity of the midshaft 
of the left clavicle with overriding, remodeling and 
shortening.  On the right, calcification was present in the 
long head of the biceps.  Slight limitation of rotation on 
the right was suspected.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

When there is limitation of motion of the arm to 25 degrees 
from the side, then a 40 percent rating is assigned for the 
major arm and a 30 percent rating is assigned for the minor 
arm.  When limitation of motion of the arm is midway between 
the side and shoulder level, then a 30 percent rating is 
assigned for the major arm, and a 20 percent rating is 
assigned for the minor arm.  When limitation of motion of the 
arm is at shoulder level, then a 20 percent rating is 
assigned for either the major or minor arm.  38 C.F.R. § 4.71 
(a), Diagnostic Code 5201.  

Regarding impairment of the clavicle, when there is either 
dislocation of the clavicle or nonunion of the clavicle with 
loose movement, then a 20 percent rating is assigned.  When 
there is either nonunion of the clavicle without loose 
movement or malunion of the clavicle, then a 10 percent 
rating is assigned.  There is also a note indicating that the 
condition can be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5203.  

The veteran is service-connected for right shoulder 
impingement, status-post acromioplasty, and a fracture of the 
left clavicle with shoulder impingement syndrome, status-post 
operative Mumford resection, both disabilities evaluated as 
10 percent disabling.  His disability can not be evaluated 
under Diagnostic Code 5200 since there is no evidence of 
ankylosis of scapulohumeral articulation.  His disabilities 
also can not be evaluated under Diagnostic Code 5202 since 
the evidence does not show impairment of the humerus.  As the 
evidence does not show dislocation or nonunion of the 
clavicle with loose movement, the veteran is not entitled to 
an increased rating for either shoulder disability under 
Diagnostic Code 5203.  

For the veteran to be entitled to an increased rating under 
Diagnostic Code 5201, the evidence must show limitation of 
motion of the arm at shoulder level.  The standard ranges of 
motion of the shoulder are 180 degrees for forward elevation 
(flexion) and abduction.  38 C.F.R. § 4.71, Plate I (2001).  
During the course of the veteran's claims for increased 
ratings for his shoulder disabilities, the veteran has had a 
number of range of motion findings for his shoulders, many of 
them showing close to normal range of motion findings.  At 
his November 1990 VA examination, he had abduction of 170 
degrees bilaterally, and flexion of 180 degrees bilaterally.  
At his March 1992 VA examination, the veteran had flexion of 
160 and 175 degrees, and abduction of 150 and 175 degrees.  
Private treatment records showed that in January 1993, the 
veteran had full flexion and abduction.  At his January 1998 
VA examination for fibromyalgia, the veteran had forward 
flexion of 150 degrees.  

However, the veteran also had range of motion findings 
showing limited range of motion approximating limitation of 
motion "at the shoulder level."  At the veteran's June 1996 
VA examination, he had 100 and 110 degrees of flexion, and 90 
and 100 degrees of abduction.  At his April 1997 VA 
examination for his joints, the veteran had flexion of 90 
degrees, and abduction of 110 degrees.  At his January 1998 
VA examination for fibromyalgia, the veteran had abduction to 
90 degrees.  

As noted above, the veteran's functional limitation of both 
shoulders due to pain on use and movement as directed in 
DeLuca v. Brown must be considered.  The veteran has 
consistently described pain in his shoulders which limits his 
functional ability.  At his April 1997 VA examination, he 
described pain in his shoulders which prevented him from 
driving or at times being able to cook.  Similarly, at the 
veteran's January 1998 VA examination for fibromyalgia, one 
of the range of motion tests was done with what was reported 
as sharp pain.  

Pursuant to DeLuca v. Brown, the evidence shows that with 
painful motion taken into account, the veteran's limitation 
of motion of each arm is the equivalent of "at shoulder 
level," which is the requirement for a 20 percent rating for 
both the major and minor arm.  However, the veteran's 
functional impairment is not the equivalent of limitation of 
motion of the arm midway between the side and shoulder level, 
which is the requirement for the next higher rating of 30 
percent under Diagnostic Code 5201.  

In summary, with painful motion during flare-ups considered, 
the veteran's limitation of motion is the equivalent of 
limitation of motion of the arm at shoulder level, but not 
more.  Thus, the veteran is entitled to increased ratings to 
20 percent, but not higher, when each of his shoulder 
disabilities is considered under Diagnostic Code 5201 for 
limitation of motion of the shoulder.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment solely due to the shoulders or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's shoulder disabilities.  The prior medical 
history and rating decisions have also been considered.  The 
Board has considered all the provisions of Parts 3 and 4 that 
would reasonably apply in this case.  

In summary, the evidence supports granting the veteran 
increased ratings for each shoulder disability to 20 percent, 
and the veteran's claim is granted to that extent, subject to 
the laws and regulations governing the disbursement of 
monetary benefits. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71, Diagnostic Code 5201.  


Propriety of the Initial 10 Percent Rating for Bullous 
Emphysema

At an October 1989 VA examination, assessment was mild 
chronic-obstructive pulmonary disease, and bullous emphysema.  
His FEV1 was 91 % of predicted value.   

Private treatment records regarding the veteran's lungs were 
submitted from 1989 and 1990.  Dr. R. Y. stated in January 
1990 that he was the veteran's treating physician, and that 
the veteran had significant restriction in his activities 
from his dyspnea and chest pain from his bullous emphysema.  
He stated that vigorous activity like lifting any object 
heavier than 20 pounds or engaging in any activity which was 
high risk for chest injuries was not recommended.  Dr. A. W. 
stated that flying was not recommended, as changes in ambient 
pressure might lead to rupture of the bullae, causing 
spontaneous pneumothorax, and that frequently tension 
pneumothorax results, which is potentially fatal unless 
quickly treated.  

In May 1990, the veteran was granted service connection and 
assigned a 10 percent rating for bullous emphysema.  

Treatment records from the Naval Hospital from May and June 
1990 were submitted.  The examiner stated that the veteran 
had very mild obstructive ventilatory impairment.  His 
FEV1/FVC was 83 % predicted value.  An x-ray showed that the 
veteran had a huge emphysematous bulla on the right lung, 
extending superoinferioly for a significant length of the 
right hemithorax.  

At a November 1990 examination by Dr. J. K, the veteran 
described chest pain and stated that he tired easily.  He 
described shortness of breath and avoided lifting over 20 
pounds and strenuous activities.  

The veteran was afforded a VA examination for his lungs in 
February 1991.  His DLCO was 63% of predicted value.  

Private treatment records submitted were from 1990 to 1991.  
They show that the veteran was hospitalized for chest pain in 
July 1991.  An x-ray from July 1991 showed an impression of 
linear discoid atelectasis or parenchymal scarring of the 
right middle lobe, otherwise normal chest.  Pulmonary 
function tests from August 1991 showed FEV1 of 97%; FEV1/FVC 
of 92%; and DLCO of 94%.  

A private x-ray from September 1991 showed an impression of 
cardiac obstructive pulmonary disease with right-sided 
bullous emphysema.  

VA pulmonary function tests from August 1992 showed FEV1 of 
77%; FEV1/FVC of 82%; and DLCO of 58%.  

After being hospitalized in early September 1992, the veteran 
underwent an operation on September 9, 1992, by Dr. A. W. for 
a partial lung resection of the right upper lobe and a chest 
tube placement.  Admitting diagnosis was bullous emphysema on 
the right side.  On October 27, Dr. A. W. wrote that the 
veteran's convalescence should continue for another four 
months, at which time he would be re-evaluated.  

The veteran was treated at the Chapman Center in 1992 and 
1993.  Pulmonary function tests were taken in September 1992, 
January 1993, and August 1993.  FEV-1 was 67%, 101%, and 90% 
predicted, respectively.  FEV1/FVC was 95%, 94%, and 95% 
predicted, respectively.  DLCO was 65%, 80%, and 72% 
predicted, respectively.  In September 1992, the examiner 
concluded that the veteran had mild airways obstructive lung 
disease.  In January 1993, the examiner concluded that the 
veteran had mild diffusion defect with some degree of air 
trapping consistent with diagnosis of obstruction.  

At a January 1993 VA respiratory examination, it was noted 
that after the veteran's surgery, he still had dyspnea on 
heavy exertion and continued pleuritic chest pain.  The 
veteran's FEV1 was 97 % predicted, and his FEV1/FVC was 82 % 
predicted.  

At a June 1996 VA examination for tuberculosis, the veteran 
stated that he could perform some woodwork, gardening, and 
pushing the lawn mower that other days would have given him 
shortness of breath.  He stated that he smoked 1-2 cigarettes 
per week, or an occasional cigar.  The examiner noted that 
the veteran did not have a history suggestive of paroxysmal 
nocturnal dyspnea.  Examination showed that there was no 
dyspnea on exertion or on light walking.  The veteran was 
diagnosed with bullous disease of the lungs, status post 
chorascopic bullectomy on the right chest in 1992.  It was 
noted that the veteran had a history of dyspnea, grade III, 
by history.  

Social Security Administration (SSA) records from 1992 to 
1996 were submitted in October 1996.  

The veteran underwent a May 1997 VA examination for his 
trachea.  It was noted that in September 1992 the veteran 
underwent a right bullectomy because of progressive dyspnea 
and shortness of breath which had been present since the late 
1980s.  It was noted that his pulmonary function tests and 
clinical status both improved postoperatively.  It was noted 
that in January 1996 the veteran had a left pneumothorax as a 
complication of fibromyalgia treatment during which he 
received injections in the neck area.  The veteran stated 
that over the past 3-4 years, his breathing difficulty had 
been slowly increasing, and his exercise tolerance had 
decreased.  He also noted that he got spasms in various 
muscles which decreased his inspiratory capacity.  It was 
noted that the veteran smoked approximately 10 cigarettes per 
week.  The examiner noted that the veteran recently had 
pulmonary function tests which showed that his forced vital 
capacity was 4.14 liters and his FEV-1 was 3.26 liters, which 
were slightly below his findings in 1988, and were definitely 
worse as compared to his postoperative findings in 1993.  As 
compared to his prior percentages of 140 %, this was 
obviously a change which could not only be explained by 
aging.  The veteran's DLCO was 83 % predicted; his FEV1 was 
91% predicted; and his FEV1/FVC was 81% predicted.  

VA pulmonary function tests from June 1997 showed FEV1 of 
91%; FEV1/FVC of 81%; and DLCO of 83%.  

The veteran was afforded a January 1998 VA pulmonary 
examination.  The examiner reviewed the claims file.  The 
veteran stated that he always smoked moderately or a few 
cigarettes during the day, and was currently smoking about 10 
cigarettes a week.  It was noted that in 1992, the veteran 
developed severe shortness of breath and was noted to have a 
severe case of bullous emphysema involving the right lung, 
and underwent laser surgery for a bullectomy.  The veteran 
had a right middle lobe and portion of the right upper lobe 
of the lung removed for the bullectomy.  The postoperative 
pathology reports were also consistent with bullous emphysema 
and inflammation in the lung.  However, the patient's 
pulmonary function tests following his bullectomy were 
improving, and the patient did not have a severe reduction in 
his vital capacities and based on his spirometry, he was 
doing well.  However, at the time of the examination the 
veteran still reported that he had been short of breath since 
1988.  In January 1996, the patient's course was also 
complicated for a left-sided pneumothorax as a complication 
of fibromyalgia infection in the left shoulder area.  The 
patient reported severe dyspnea on exertion, and that he 
could barely walk two blocks before getting tired and short 
of breath.  In addition, he complained of severe bilateral 
shoulder pain and also chest pain with coughing and taking 
deep breaths.  The patient reported that he recently had a CT 
scan of his lungs again, and once again in his left upper 
lung, a bullous was noted.  The patient's most recent 
pulmonary function tests were done at Loma Linda Hospital 
where his vital capacity was noted to be 4.10 liters which is 
96% of predicted.  In addition his FEV1 was noted to be at 
3.26 liters and his DLC was within normal limits.  The rest 
of the patient's pulmonary function tests were also noted to 
be within normal limits.  More importantly, the patient's 02 
saturation and PCO2 and P02 at that time were also within 
reasonable limits and therefore it was not clear why the 
patient had been feeling so short of breath.  In addition, 
the veteran's past medical history was also specific for 
fibromyalgia.  The patient reported that he had had 
fibromyalgia for a number of years.  As stated, the veteran 
had one- to two-block exertional dyspnea, and significant 
difficulty, per his report, climbing stairs.  In addition, he 
had a productive cough in the morning only.  He denied any 
fever or chills, any nausea or vomiting, and denied any 
hemoptysis. 

Examination showed that the veteran was in no apparent 
distress.  He was complaining of bilateral shoulder and also 
chest pain.  Examination of the veteran's lungs revealed 
clear lungs without any evidence of wheezes or rales.  The 
patient had good air flow in both lungs.  He had decreased 
breath sounds in the right lung as a result of previous lung 
resections.  The patient denied any chest pain with taking a 
deep breath in; however, with coughing he had left-sided 
sharp chest pains.  He had no lower extremity edema and had 
good bounding peripheral pulses.  In summary, this was a 48-
year-old male with a history of bullous emphysema involving 
the lungs.  The veteran was status post right middle 
lobectomy and partial right upper lobectomy in 1992 for 
bullous emphysema and air embolus.  He claimed a two-block 
exertional dyspnea.  

With regard to the veteran's bullous emphysema, the patient 
should have had shortness of breath when he had his lung 
bullous emphysema; however, with the DLCO and also pulmonary 
function tests, it was difficult to explain the patient's 
severe shortness of breath.  Regarding whether the veteran 
was unable to obtain and retain employment due to lung 
conditions, the examiner stated that the veteran should not 
be unemployed because of his lung conditions alone since the 
DLCO and also pulmonary function tests did not indicate a 
severe disability.  However, it was noted that the veteran 
reported that he had a fear of being employed simply because 
he might develop another pneumothorax.  The examiner stated 
that the veteran's prognosis as far as his lung conditions 
were concerned was fair to good.  The patient was not a long-
time smoker.  In addition, the veteran's bullous emphysema in 
the right lung was explained by the patient's previous 
pneumonia, and patient's left bullous emphysema and 
pneumothorax were caused iatrogenically, and most recent 
pulmonary function tests and also pulmonary function tests in 
the past had not indicated a severe obstructive or 
restrictive lung disease.  Diagnosis was bullous emphysema.

The veteran claims that the initial 10 percent rating 
assigned for emphysema was not proper.  Service connection is 
currently in effect for bullous emphysema under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 6603, rated 
as 10 percent disabling.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) distinguished between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  In Fenderson, the 
Court agreed that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.") was not applicable where the veteran 
was expressing dissatisfaction with the initial rating 
assigned.  

As the veteran is expressing dissatisfaction with the initial 
10 percent rating assigned following the grant of service 
connection for her emphysema, all of the evidence following 
the grant of service connection (not just the evidence 
showing the present level of disability) must be considered 
in evaluating the veteran's claim.  Because the RO considered 
all of the evidence following the grant of service 
connection, the veteran's claim is in appropriate appellate 
status.  

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating diseases of the trachea and bronchi. 61 Fed. 
Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply. Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Based on the evidence of record, the RO has considered the 
newer rating criteria in making its decision and the Board 
will also consider both the old and new rating criteria and 
apply that criteria which is more favorable to the veteran.  
In applying the criteria most favorable to the veteran, the 
new criteria will only apply for the period from and after 
October 7, 1996.  See VAOPGCPREC 3-2000.

Under the old schedule, pulmonary emphysema was evaluated as 
follows: 10 percent if mild with evidence of ventilatory 
impairment on PFT and/or definite dyspnea on prolonged 
exertion; 30 percent if moderate with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on level surface; PFT consistent with findings 
of moderate emphysema; 60 percent if severe with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping; ventilatory impairment of 
severe degree confirmed by PFT with marked impairment of 
health; and 100 percent if pronounced, intractable, and 
totally incapacitating, with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity of emphysema 
confirmed by chest X-rays and PFT. 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996).

Under the new schedule, a 10 percent rating is assigned when 
FEV-1 is 71- to 80-percent predicted, or; FEV-1/FVC 71 to 80 
percent, or; DLCO (SB) is 66- to 80-percent predicted; a 30 
percent rating is assigned when FEV-1 is 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
is 56- to 65-percent predicted; a 60 percent rating is 
assigned when FEV-1 is 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit); a 100 percent 
rating is assigned when FEV-1 is less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the  Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension  
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient  oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6603 (2001).

The veteran is not entitled to a higher initial rating than 
10 percent under the new criteria.  For the period after 
October 7, 1996, the veteran never had pulmonary function 
readings enough to warrant a 30 percent rating.  He never had 
FEV-1 between 56 and 70 percent predicted; he never had FEV-
1/FVC of between 56 and 70 percent predicted; and he never 
had DLCO of between 56 and 65 percent predicted.  At the 
veteran's May 1997 VA examination, he had FEV-1 of 91% 
predicted; FEV-1/FVC of 81% predicted; and he had DLCO of 83% 
predicted.  At the veteran's January 1998 VA pulmonary 
examination, the examiner cited to pulmonary function tests 
where the veteran's pulmonary function tests were within 
limits.  The examiner commented that the veteran was not in 
apparent distress, and that his DLCO and pulmonary function 
tests did not indicate a severe disability.  

Regarding pulmonary function tests prior to October 7, 1996, 
the veteran always had FEV-1 and FEV-1/FVC of greater than 
70% predicted.  While the vast majority of tests for DLCO 
were greater than 65%, it is noted that the veteran had DLCO 
of 63% predicted at a February 1991 VA examination, DLCO of 
58% predicted at an August 1992 VA pulmonary function test, 
and DLCO of 65% predicted at a September 1992 pulmonary 
function test conducted by the Chapman Center.  In its 
opinion VAOPGCPREC 3-2000, the VA Office of General Counsel 
discussed whether the evidence which pre-dates the effective 
date of a change in regulations should be considered, and 
held that "the Board may not simply ignore evidence pre-
dating the change, since such evidence may bear upon the 
level of disability existing subsequently."  

In its discussion of this question, the VA Office of General 
Counsel determined that 

	[E]vidence pre-dating a regulatory change may bear upon 
the 
level of the veteran's disability for periods after the 
regulatory 
change, for example, where pre-amendment evidence 
indicates 
a steadily deteriorating condition which is found by 
post-amendment evidence to have resulted in increased 
disability.  

This is not the situation with this particular veteran.  The 
evidence before October 7, 1996, did not show a steadily 
deteriorating condition, found by evidence after October 7, 
1996, to have resulted in increased disability.  Before 
October 7, 1996, he had three isolated DLCO readings which 
were below 66 percent (while all his other pulmonary function 
tests were within the criteria for a 10 percent reading) and 
all of his pulmonary function tests after October 7, 1996, 
did not rise to the level to warrant a 30 percent rating 
under the new diagnostic criteria.  

Under the old diagnostic criteria, the evidence would have to 
show moderate emphysema with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on a level surface, with pulmonary function tests consistent 
with findings of moderate emphysema.  Some of the evidence 
supports such findings.  For example, at the veteran's 
January 1998 VA pulmonary examination, he reported severe 
dyspnea on exertion, and that he could barely walk two blocks 
before getting tired and short of breath.  Also, Dr. R. Y. 
stated in January 1990 that the veteran had significant 
restriction from his dyspnea and chest pain.  Although this 
description by the veteran and summary by the veteran's 
private physician lend weight to a finding of moderate 
emphysema, the veteran's PFTs have not been consistent with 
findings of moderate emphysema.  

The PFTs were discussed in detail in the above discussion as 
to why the veteran was not entitled to a higher initial 
rating under the new diagnostic criteria.  Furthermore, at 
the veteran's January 1998 VA pulmonary examination, the 
examiner specifically noted that the veteran's PFTs were 
within normal limits.  Also, treatment records from the Naval 
Hospital from 1990 showed that the veteran had only "very 
mild" obstructive ventilatory impairment, and treatment 
records from the Chapman Center from September 1992 showed 
that the veteran had "mild" airways obstructive lung 
disease.  Finally, at the veteran's June 1996 VA examination 
for tuberculosis, examination showed that there was no 
dyspnea on exertion or on light walking.  For these reasons, 
it can not be concluded that the veteran has met the criteria 
for an initial 30 percent rating for his bullous emphysema.     

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment strictly due to the emphysema or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's emphysema.  The prior medical history and 
rating decisions have also been considered.  The Board has 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  

In summary, the evidence does not support granting an initial 
rating higher than the already assigned 10 percent for the 
veteran's service-connected bullous emphysema.  Inasmuch as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107 (b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Temporary Total Disability Evaluation for Convalescence under 
38 CFR § 4.30 beyond October 31, 1992.

The evidence shows that the veteran underwent a right 
thoracoscopic laser bullectomy on September 9, 1992, to treat 
his bullous emphysema, and was discharged on September 14, 
1992.  On October 27, 1992, Dr. A. K. wrote that the 
veteran's convalescence should continue for another four 
months, at which time he would be re-evaluated.  

Under applicable criteria, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by the report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section effective 
from the date of hospital admission and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
referenced paragraphs provide that total ratings will be 
assigned if treatment of a service connected disability 
resulted in: (1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for 1, 2 or 3 
months beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer. 38 C.F.R. § 4.30.

After carefully reviewing the evidence, and the contentions 
of the veteran, it is concluded that an extension of a 
temporary total rating beyond October 31, 1992, under the 
provisions of 38 C.F.R. § 4.30 is not warranted.  The veteran 
underwent a right thoracoscopic laser bullectomy on September 
9, 1992.  Although benefits for a temporary total evaluation 
were granted to October 31, 1992, neither the reports from 
the hospitalization nor subsequent medical reports show that 
an extension of the temporary total rating is warranted.  

Regarding the period after October 31, 1992, the first 
medical evidence about the veteran's condition is not until 
January 28, 1993.  At that time, the veteran underwent a VA 
examination in which it was noted that recovery from surgery 
was complete.  Although Dr. A. K. commented in a letter dated 
October 27, 1992, that the veteran's convalescence should 
continue for another four months, this one letter does not 
constitute severe postoperative residuals discussed in 
38 C.F.R. § 4.30.  On discharge from the hospital on 
September 14, 1992, it was noted that the veteran's 
postoperative course was benign.  

The evidence does not show incompletely healed surgical 
wounds.  
Also, the evidence does not show that the veteran needed to 
wear a body cast, or that he needed house confinement, or 
continued use of a wheelchair or crutches.  The symptoms 
noted after October 31, 1992, are already contemplated in the 
veteran's rating for emphysema.

In summary, although the veteran without doubt still 
experienced some residuals from his September surgery after 
October 31, 1992, the evidence does not show that the veteran 
experienced severe postoperative residuals after October 31, 
1992.  The evidence after October 31, 1992, does not show 
incompletely healed surgical wounds, application of a body 
cast, the need for house confinement, or use of wheelchair or 
crutches.  Based on these findings and following a full 
review of the record, the preponderance of the evidence is 
against the veteran's claim for extension of a temporary 
total rating beyond October 31, 1992, under the provisions of 
38 C.F.R. 4.30. 

ORDER

Service connection for fibromyalgia is denied.  

Service connection for a thoracic spine disorder is denied.  

Subject to the law and regulations governing the payment of 
monetary awards, a 20 percent rating for right shoulder 
impingement, status-post acromioplasty is granted.

Subject to the law and regulations governing the payment of 
monetary awards, a 20 percent rating for residuals of 
fracture of the left clavicle with shoulder impingement 
syndrome, status-post operative Mumford resection, is 
granted.

The initial 10 percent rating assigned for emphysema was 
proper and is maintained.  

An extension of a temporary total convalescent rating beyond 
October 31, 1992, under 38 C.F.R. § 4.30 is denied.



			
	RAYMOND F. FERNER	ROBERT E. SULLIVAN
Acting Member, Board of Veterans' Appeals	  Member, Board of 
Veterans' Appeals



		
	CHARLES E. HOGEBOOM    
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


